DETAILED ACTION
	This is a final Office Action on the merits for application 17/006,839. Receipt of the amendments and arguments filed on 06/03/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weisse (DE 202013104029) in view of Joung (KR 100914716) and Boydston (U.S. Publication 2011/0316312).
Regarding claim 1, Weisse discloses a deck seat support stay (#16) comprising:
a front face of a front panel (the outer facing front panel as depicted in figure 2) defined by at least an outer front perimeter that includes a base edge, a seat edge and a cap rail edge (the base, seat and cap rail edges as depicted in figure 2 from Weisse below),
a base-to-seat edge that joins the base edge and joins the seat edge (the base to seat edge as depicted in figure 2 from Weisse below),
a back rest edge that joins the seat edge to the cap rail edge, the back rest edge is at an angle β from the horizontal direction (see figure 2 form Weisse below, where the back rest edge extends at an oblique angle from vertical),
a rear edge that extends between the cap rail edge and at least to the base edge (figure 2 from Weisse below depicts the rear edge that extends between the base and cap rail edges);
a back face of a back panel defined by an outer back perimeter that is substantially a mirror-image of the front panel (the opposite side of the support #16 that extends into the page of figure 2 is a mirror image of the front side as depicted below and thus is considered the back panel of the claimed invention); and
stay sides extend in the Z direction from the front panel to the back panel and joins the front panel to the back panel (as depicted in figure 1, the portions of the support #16 that extends between the front and back panels are considered the stay sides).

    PNG
    media_image1.png
    837
    860
    media_image1.png
    Greyscale

Figure 2 from Weisse
Weisse discloses the base and seat edges are parallel and extend in the horizontal direction except for the cap rail edge is also parallel with the base and seat edges and extends in the horizontal direction. As depicted and disclosed in Weisse, the shape of the cap rail edge is not critical to the function of the assembly. As taught in Joung, it is highly well known in the art that such a cap rail edge can be a horizontal edge that extends parallel with the base and seat edges of the support. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the cap rail edge of Weisse to be horizontal and parallel to the base and seat edges, as taught in Joung, in order to provide the assembly with specific aesthetics that are appealing to certain users and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cap rail edge and deck seat support was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Weisse depicts the seat edge and back rest edge form an angle that it greater than 90 degrees and thus would comprise of an angle β, as disclosed in the present application, that is between 65 and 90 degrees. However, Weisse does not explicitly disclose such an angle within the specification nor in the drawings. It is highly well known in the art, as evidenced by Boydston, that such an angle can be between 90 degrees and 120, so as to be between 90 and 60 degrees, with a preference for a 100 degree angle, so as to have an angle β of 80 degrees. See paragraph 42. Therefore, it would have been obvious to have constructed the angle β of the back rest edge with respect to a horizontal axis to be between 65 and 90 degrees, such as 80 degrees as taught in Boydston, in order to provide a comfortable backrest for users of the bench.
Regarding claim 2, Weisse in view of Joung and Boydston render obvious the stay sides, the front panel, and the back panel define a hollow box structure (see figures 1-3 of Weisse, where the stay sides, and front and back panels form a hollow box space which is configured to receive wire #34).
Regarding claim 3, Weisse in view of Joung and Boydston render obvious the stay sides extend from each of the front panel and the back panel and are shelled together in an overlapping arrangement to form the box structure (see figures 1-3 of Weisse).
Regarding claim 7, Weisse in view of Joung and Boydston render obvious the base edge, the seat edge, the cap rail edge, the base-to-seat edge, the back rest edge and the rear edge are all linear (see figure 2 form Weisse above, where all of the edges are linear in shape and dimension).
Regarding claim 8, Weisse in view of Joung and Boydston render obvious a top-to-rear-edge joins the cap rail edge and the rear edge (for purposes of rejecting claim 8, the figure of Weisse below depicts the rear edge and the top-to-rear edge that joins the cap rail edge and the rear edge as defined).

    PNG
    media_image2.png
    837
    859
    media_image2.png
    Greyscale

Second Annotated Figure 2 from Weisse
Regarding claim 9, Weisse in view of Joung and Boydston render obvious the front panel and the back panel are each unitary sheet metal panels (The English translation of Weisse discloses such supports and the rest of the bench can be constructed from sheet steel materials, where figures 1-3 depict the supports #16 and #18 are unitary elements to form a single unit with elements not moveable relative to one another and thus is considered to define unitary sheet metal panels as defined. Furthermore, Boydston discloses such frames for benches are obvious to be constructed from unitary steel panels of rectangular cross section.).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weisse in view of Joung, Boydston, and Walker (U.S. Publication 2005/0253435).
Regarding claim 4, Weisse in view of Joung and Boydston render obvious the claimed invention except for the front panel further defines a lip edge that extends from the base edge in the opposite direction as the back rest edge at 90 degrees and essentially joins to the rear edge. However, it is highly well known in the art, as evidenced by Walker, that such bench brackets can be attached to an edge of a deck using a lip #56/58 that extends 90 degrees from the bottom of the base edge of the bracket. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the base edge of the stay of Weisse to comprise of a lip, as taught in Walker, in order to allow for easier installment and placement on a deck assembly. As depicted in figure 2 of Walker, such a lip extends from the rear end of the base edge and thus would be joined to the rear edge of the stay of Weisse, where the rear edge of the stay of Weisse can be considered the rear vertical segment of the stay as depicted in the second annotated figure 2 of Weise above.
Regarding claim 5, Weisse in view of Joung, Boydston, and Walker render obvious the lip edge joins the rear edge by way of a lip edge joiner (see figure 2 of Walker and the explanation above in the rejection of claim 4, where the lip edge can be considered element #58).
Regarding claim 6, Weisse in view of Joung, Boydston, and Walker render obvious the front panel and the back panel cooperate with an attachment bracket via bracket sides, the attachment bracket attaches to a deck along an attachment bracket base (as depicted in figures 1 and 5 of Walker, the lip can be considered element #58, where element #56 can be considered an attachment bracket with left and right vertical sides, as depicted in figure 5 of Walker, where such left and right sides would cooperate and extend from a respective front and back panel when added to the invention of Weisse and would attach to the deck using holes #62 at the base of such a bracket as depicted and taught in Walker).
Regarding claim 10, Weisse in view of Joung and Boydston render obvious a second deck seat support stay (see figure 1 of Weisse, where a second stay #18 is used), that is essentially identical to the deck seat support stay (see figure 1 of Weisse), is mounted a predetermined distance from the deck seat support stay (see figure 1 of Weisse, where the stays #16 and #18 are spaced from one another the predetermined distance as required) and a seat plank (#20) is mounted to the seat edge of both of the deck seat support stay and the second deck seat support stay. However, Weisse does not specifically disclose the stays are connected to a deck. It is highly well known in the art, as evidenced by Walker, that such bench stays can be attached to a deck. Therefore, it would have been obvious to have attached such stays of Weisse to a deck, as taught in Walker, in order to provide such a seating upon a deck and fixedly attach it thereto to prevent movement during use.
Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weisse in view of Boydston, or in the alternative in view of Joung and Boydston.
Regarding claim 11, Weisse discloses a deck seat stay (#16) comprising:
a front panel (the front panel that forms the outward facing surface of figure 2) defined by a perimeter that includes a base edge defined in a horizontal direction (see annotated figure 2 from Weisse below, which depicts the horizontal base edge),
a base-to-seat edge extending from the base edge to a seat edge, the base edge joins the seat edge at a seat edge leading end, the seat edge is vertically above the base edge (see figure 2 from Weisse below, which depicts the seat edge as defined),
a back rest edge that terminates at a cap rail edge, the back rest edge extending in a positively direction from a seat edge trailing end, the cap rail edge extending in the horizontal direction and terminating into a rear edge (See figure 2 from Weisse below, where the back rest edge extends upwardly and positively from the right seat edge trailing end to the cap rail edge. Furthermore, the cap rail edge is considered to extend in the horizontal direction since it comprises of both horizontal and vertical dimensions in its extent and where the claims do not positively define the cap rail edge to be completely horizontal. The figure further depicts the cap rail edge terminating in the rear edge.),
a back panel that is substantially the mirror image of the front panel, the back panel joined to the front panel via a perimeter side (the opposite side of the support #16 of figure 2 which extends into the page is a mirror image of the front side as depicted below and thus is considered the back panel of the claimed invention, where such front and back panels are connected to one another by sides as depicted in figure 1).

    PNG
    media_image1.png
    837
    860
    media_image1.png
    Greyscale

Figure 2 from Weisse
Weisse is considered to define a base to seat edge that extends at least partially vertically and a cap rail edge that extends in the horizontal direction as explained above. However, for compact prosecution purposes, if the Examiner is considered to over broadly interpret Weisse as meeting such limitations, it is highly well known in the art, as evidenced by Joung, that such a cap rail edge can be a horizontal edge that extends parallel with the base and seat edges of the support and the base to seat edge can extend vertically between such edges. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the cap rail edge of Weisse to be horizontal and parallel to the base and seat edges and to have constructed the base-to-seat edge to be vertical, as taught in Joung, in order to provide the assembly with specific aesthetics that are appealing to certain users and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cap rail edge and deck seat support was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Weisse depicts the seat edge and back rest edge form an angle that is greater than 90 degrees and thus would comprise of an angle β, as disclosed in the present application that is between 60 and 90 degrees and the rear edge is substantially parallel to such a back rest edge and thus would comprise of an angle α between 65 and 90 degrees as defined. However, Weisse does not explicitly disclose such angles within the specification nor in the drawings. It is highly well known in the art, as evidenced by Boydston, that such an angle can be between 90 degrees and 120, so as to be between 90 and 60 degrees, with a preference for a 100 degree angle so as to have an angle β of 80 degrees. See paragraph 42. Therefore, it would have been obvious to have constructed the angle β of the back rest edge with respect to a horizontal axis to be between 60 and 90 degrees and the angle α for the rear edge to be between 65 and 90 degrees, such as 80 degrees as taught in Boydston, in order to provide a comfortable backrest for users of the bench and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed backrest was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Weisse in view of Boydston, or in the alternative in view of Joung and Boydston, render obvious the front panel and the back panel are each single sheet metal panels (The English translation of Weisse discloses such supports and the rest of the bench can be constructed from sheet steel materials, where figures 1-3 depict the supports #16 and #18 are unitary elements to form a single panel with elements not moveable relative to one another and thus is considered to define single sheet metal panels as defined. Alternatively, Boydston discloses such frames for benches are obvious to be constructed from unitary steel panels of rectangular cross section so as to form single sheets of metal for the panels of the supports.).
Regarding claim 17, Weisse in view of Boydston, or in the alternative in view of Joung and Boydston, render obvious the rear edge is connected to the base edge (as depicted in figure 2 from Weisse above, the rear edge is connected to the base edge through the horizontal and vertical elements of the rear of the stay).
Regarding claim 18, Weisse in view of Boydston, or in the alternative in view of Joung and Boydston, render obvious the base edge is configured to fixedly attach to a surface mount bracket that is affixed to a deck surface (the deck surface and bracket are not positively defined, where the material and shape of the base edge of Weisse allow and configure such an element to be fixed and received within a bracket and thus meets such limitations as defined).

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weisse in view of Boydston and Walker, or in the alternative in view of Joung, Boydston, and Walker.
Regarding claim 13, Weisse in view of Boydston, or in the alternative in view of Joung and Boydston, render obvious the claimed invention except for the perimeter further defines a lip edge that extends vertically from the base edge at 90 degrees in the negative direction opposite the positive direction and meeting the rear edge. However, it is highly well known in the art, as evidenced by Walker, that such bench brackets can be attached to a corner of a deck using a lip #56/58 that extends 90 degrees from the bottom of the base edge of the bracket and meets the rear edge using element #58. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the base edge of the stay of Weisse to comprise of a lip, as taught in Walker, in order to allow for easier installment and placement on a deck assembly. As depicted in figure 2 of Walker, such a lip extends from the rear end of the base edge and thus would be joined to the rear edge of the stay of Weisse, where the rear edge of the stay of Weisse can be considered the rear vertical segment of the stay as depicted in the second annotated figure 2 of Weise above.
Regarding claim 14, Weisse in view of Boydston and Walker, or in the alternative in view of Joung, Boydston, and Walker render obvious the perimeter is further defined by a lip edge joiner that connects the lip edge with the rear edge (see figure 2 of Walker and the explanation above in the rejection of claim 4, where element #58 can be considered the lip joiner).
Regarding claim 15, Weisse in view of Boydston and Walker, or in the alternative in view of Joung, Boydston, and Walker render obvious the rear edge and the base edge are configured to fixedly attach to an edge bracket that is affixed to a deck edge (such an edge bracket and deck edge are not positively defined, where the rear edge and base edge of Weisse are configured to be received within a bracket and attached to a deck edge and thus meet such limitations as defined).
Regarding claim 16, Weisse in view of Boydston and Walker, or in the alternative in view of Joung, Boydston, and Walker render obvious the edge bracket is a U-channel bracket that connects to a front panel interior surface of the front panel and a back panel interior surface of the back panel (as explained above, the edge bracket is not positively defined, where the front and back panels of Weisse are configured to connect to a U-shaped channel and connect to interiors of such panels, such as through blind rivets, and thus meets such limitations as defined).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin (U.S. Publication 2005/0161985) in view of Boydston.
Regarding claim 1, Austin discloses a deck seat support stay (#29/31) comprising:
a front face of a front panel defined by at least an outer front perimeter that includes a base edge, a seat edge and a cap rail edge that are parallel to one another and extend in a horizontal direction (the left surface of element #29/31 of figure 2, which comprises of a base edge, seat edge, and cap rail edge as depicted in figure 2 from Austin below can be considered the front panel, where such edges all extend horizontally and parallel to one another),
a base-to-seat edge that joins the base edge and joins the seat edge (the vertical edge that extends between the base and seat edges as depicted below),
a back rest edge that joins the seat edge to the cap rail edge, the back rest edge is at an angle β from the horizontal direction (the vertically angled edge that extends from the seat edge to cap rail edge as depicted below),
a rear edge (the left, rear vertical edge of the figure) that extends between the cap rail edge and at least to the base edge (see figure 2);
a back face of a back panel defined by an outer back perimeter that is substantially a mirror-image of the front panel (the opposite side surface of the support #29/31 is a mirror image of the front side surface as depicted below and thus is considered the back panel of the claimed invention); and
stay sides extend in the Z direction from the front panel to the back panel and joins the front panel to the back panel (as depicted in figure 2, the surfaces of the support #29/31 that extend between the front and back panel surfaces are considered the stay sides).

    PNG
    media_image3.png
    617
    785
    media_image3.png
    Greyscale

Figure 2 from Austin
However, Austin does not specifically disclose the angle for the back rest edge as defined. It is highly well known in the art, as evidenced by Boydston, that such an angle can be between 90 degrees and 120, so as to be between 90 and 60 degrees, with a preference for a 100 degree angle so as to have an angle β of 80 degrees. See paragraph 42. Therefore, it would have been obvious to have constructed the angle β of the back rest edge of Austin with respect to a horizontal axis to be between 60 and 90 degrees and the angle α for the rear edge to be between 65 and 90 degrees, such as 80 degrees as taught in Boydston, in order to provide a comfortable backrest for users of the bench and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed backrest was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Austin in view of Boydston render obvious the base edge, the seat edge, the cap rail edge, base-to-seat edge, the back rest edge and the rear edge are all linear (see figure 2 from Austin).

Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Joung and Boydston.
Regarding claim 11, Austin discloses a deck seat panel comprising:
a front panel defined by a perimeter that includes a base edge defined in a horizontal direction (see annotated figure 2 from Austin above, which depicts the horizontal base edge of the seat panel #29/31),
a base-to-seat edge extending at least partially vertically (as depicted in figure 2, such a base-to-seat edge extends vertically between the base and seat edges) to join a seat edge at a seat edge leading end, the seat edge is vertically above the base edge (see figure 2 from Austin above),
a back rest edge that terminates at a cap rail edge, the back rest edge extending in a positively direction from a seat edge trailing end, the cap rail edge extending in the horizontal direction and terminating into a rear edge (See figure 2 from Austin above, where the back rest edge extends upwardly and positively from the left seat edge trailing end to the cap rail edge. Furthermore, the cap rail edge extends in the horizontal direction so as to be substantially parallel with the base and seat edges.),
a back panel that is substantially the mirror image of the front panel, the back panel joined to the front panel via a perimeter side (the opposite side surface of the support #29/31 is a mirror image of the front side surface as depicted above and thus is considered the back panel of the claimed invention, where such front and back panels are connected to one another by sides as depicted in figure 2).
However, Austin does not specifically disclose the angle for the back rest edge as defined. It is highly well known in the art, as evidenced by Boydston, that such an angle can be between 90 degrees and 120, so as to be between 90 and 60 degrees, with a preference for a 100 degree angle so as to have an angle β of 80 degrees. See paragraph 42. Therefore, it would have been obvious to have constructed the angle β of the back rest edge of Austin with respect to a horizontal axis to be between 60 and 90 degrees and the angle α for the rear edge to be between 65 and 90 degrees, such as 80 degrees as taught in Boydston, in order to provide a comfortable backrest for users of the bench and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed backrest was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Austin discloses the rear edge is substantially vertical and thus does not specifically disclose such a rear edge extends at an angle between 65 and 90 degrees from horizontal. However, Austin does not disclose such a shape of the deck seat panel is critical, where it is highly well known in the art, as evidenced by Joung, that such deck seat panels can comprise of solid elements with a rear edge that extends at an oblique angle between the cap rail edge and the base edge of the panel. Therefore, it would have been obvious to a have constructed the rear edge of the panel of Austin to extend an angle between 65 and 90 degrees, as taught in Joung, in order to provide the rear edge and panel with specific aesthetics that would appeal to certain users and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed rear edge of the panel was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Applicant does not provide any criticality with respect to the angle at which the rear edge extends, where Joung teaches such shapes for deck seat panels are known in the art and thus such features are considered obvious design choices in the art.
Regarding claim 17, Austin in view of Boydston and Joung render obvious the rear edge is connected to the base edge (see figure 2 of Austin).
Regarding claim 18, Austin in view of Boydston and Joung render obvious the base edge is configured to fixedly attach to a surface mount bracket that is affixed to a deck surface (such a bracket and deck surface are not positively defined, where a bracket is configured to attach the panel of Austin to a deck surface and thus the prior art meets such configured to language as defined).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiadis et al. (U.S. Publication 2017/0224120) in view of White et al. (U.S. Publication 2018/0325266) and Weisse.
Regarding claim 19, Georgiadis et al. disclose a deck seat component comprising:
a first panel (#4) defined by a deck seat perimeter (the outer perimeter as depicted in figure 4), the deck seat perimeter defined by a rear edge (the bottom, angled edge where plate #18 is attached in figure 4) extending in a positive vertical direction at an angle α between 55 and 90 degrees (paragraph 34 discloses the plates #18, and thus the rear edge, is to be within 5 degrees of vertical and thus defines an angle of 85 degrees), the angle α having an α-base defined from a positive horizontal direction (the α base can be considered to extend from left to right along the bottommost edge of the plate #4, where the angle extends from the right, positive end of the α-base from the base to the rear edge to define such an angle),
the rear edge connecting to a top-to-rear edge (the edge which plate #14 is to be attached to),
the top-to-rear edge extending in the positive vertical direction at an angle θ between 55 and 90 degrees from the rear edge, the angle θ having a θ-base defined from a positive horizontal direction (the top to rear edge is similarly constructed to extend 5 degrees from vertical and thus similarly form an 85 degree angle that fits within the range as defined),
the top-to-rear edge connecting to a cap rail edge (the rounded top edge as depicted in figure 4),
the cap rail edge connecting to a back rest edge (the central, vertically extending edge that is to extend forward of plate #14),
the back rest edge connecting to a seat edge (the central horizontally extending edge of plate #4 of figure 4), the back rest edge extending in a positive vertical direction from the seat edge to the cap rail edge (see figure 4),
the seat edge extending in a negative horizontal direction at an angle α from the back rest edge (see figure 4),
the seat edge is connected to a base-to-seat edge (the left, vertical edge of figure 4),
the base-to-seat edge extending in the negative vertical direction from the seat edge (see figure 4),
the base-to-seat edge connected to a base edge (the bottommost horizontal edge of figure 4),
the base edge extending in the positive horizontal direction at an angle λ of approximately 0 degrees (see figure 4), the base-to-seat edge extending from the base edge in a positive vertical direction at an angle λ, the angle λ having a λ -base defined from a positive horizontal direction (see figure 4),
the base edge extending toward the rear edge (see figure 4).

    PNG
    media_image4.png
    577
    577
    media_image4.png
    Greyscale

Figure 4 from Georgiadis et al.
However, Georgiadis et al. do not specifically disclose the cap rail edge and seat edge extend horizontally at 0 degree angles or the back rest edge extends between a 55 and 90 degree angle from horizontal and the base-to-seat edge extends between a 90 and 120 degree angle. The figures appear to depict such angles for the back rest edge and base-to-seat edge; however, such angles are not specifically disclosed within the disclosure. Though Georgiadis et al. discloses the angles for the rear edge and top-to-rear edge are to be at specific angles for the ballistic plates, the specification does not further disclose the shape of the rest of the edges as being critical and the drawing and specification appear to show that such edges are more for aesthetics than functionality. As taught in White et al., such benches that can be used as barriers can comprise of end plates that comprise of cap rail edges and seat edges which are substantially horizontal and extend at a substantially 0 degree angle. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the cap rail and seat edges to extend horizontally within Georgiadis et al., as taught in White et al., in order to provide a more horizontal armrest for users and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed cap rail edge and seat edge was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious to have constructed the back rest edge and base-to-seat edge of Georgiadis et al. to meet the range of angles as presently defined since such angles appear to be a matter of design choice and such changes to the angles of such elements of Georgiadis et al. would not affect the functionality of the deck seat component and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed edge angles was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Applicant does not provide any function for such edges nor any criticality for using such specific ranges of angles for such edges and thus such range of values appear to be a matter of design choice which an end user can choose for aesthetic purposes.
Furthermore, Georgiadis et al. disclose only a single panel #4 and #6 on each side of the bench where each panel is solid and thus do not disclose first and second panels that are mirror images of one another and connected to one another through a perimeter side to form a box-shaped structure and hollow interior as defined. Georgiadis et al. do disclose that such panels can comprise of multiple thicknesses and weights and can comprise of different ballistic protection levels. As taught in Weisse, such side panels can instead comprise of box-shaped structures that have hollow interiors formed by first and second panels that are attached along a perimeter thereof in order to form the hollow interior. Therefore, it would have been obvious to have constructed the side panels of Georgiadis et al. to comprise of first and second panels that are mirror images of one another and which form a hollow interior using a perimeter edge connection, as taught in Weisse, in order to increase the ballistic protection characteristics of the bench for use.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiadis et al. in view of White et al., Weisse, and Walker.
Regarding claim 20, Georgiadis et al. in view of White et al. and Weisse render obvious the claimed invention except for the first panel is further defined by a lip edge connected to the base edge and that extends in the negative vertical direction at 90 degrees from the base edge and connected either directly with the rear edge or indirectly by way of a lip edge joiner. However, it is highly well known in the art, as evidenced by Walker, that such bench brackets can be attached to a corner of a deck using a lip #56/58 that extends 90 degrees from the bottom of the base edge of the bracket where the base edge meets a rear edge. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the base edge of the stay of Georgiadis et al. to comprise of a lip, as taught in Walker, in order to allow for easier installment and placement on a deck assembly.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Boydston teaches away from Weisse and Joung and thus cannot be used to modify the invention of Weisse, teaching away actually requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits, or otherwise discourages the solution claimed). In the present case, Boydston was used to provide evidence as to what angle such back rests for a bench are known to be constructed to. Weisse is not modified in view of Boydston for its conversion into a table or bench but rather for such an angle at which the back rest can extend. Boydston does not teach away from such an angle but instead encourages such an angle in order “to form a comfortable backrest for a user of the bench 12.” See paragraph 42. Therefore, Applicant’s arguments are considered unpersuasive since Boydston does not teach away from such a back rest angle as defined and thus such rejections are considered proper.
Regarding Applicant’s arguments that “Weisse does not teach two separate panels, namely a front panel and a back panel, in their support column 16 as featured in claim 1,” if Applicant’s arguments were true, then the support column #16 of Weisse would be a solid piece of material and thus would not properly function as disclosed and depicted. Figures 2 and 3 of Weisse depict an electrical cable #34 is hidden from view and is fed through the support #16 in order to allow electricity to be transferred to the lighting material and other mechanisms placed below the bench. Paragraph 27 of the English translation even confirms that such support elements #16 and #18 are hollow and are configured to accommodate transformers, ballasts and control devices. In order to form such a hollow interior, such supports thus would be formed of two mirror panels which are attached at perimeter edges as defined. Applicant’s arguments are thus considered unpersuasive and the rejections are considered proper. Furthermore, Applicants arguments with respect to claims 2 and 3 are similar to those as explained above and thus are also considered unpersuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Boydston explicitly discloses such angles for back rest edges are provided in order to provide a comfortable backrest for users and thus provides knowledge within the level of ordinary skill at the time of the effective filing date in order to modify Weisse to provide a comfortable back rest for use. Such evidence also refutes Applicant’s arguments that there is no teaching or reasonable motivation to combine Boydston with Weisse since Boydston specifically discloses such angles are to provide comfortable back rests for users. The rejections are thus considered proper and are upheld.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues the features which the prior art invention of Walker fails to meet when Walker was used to show the obviousness of providing a lip edge upon bench supports in order to position and attach such a support to a support surface. The rejection does not include modifying the bracket #14 of Walker within the invention of Weisse, as Applicant suggests in the arguments of claim 6 as well as other dependent claims, and thus such arguments are also considered unpersuasive. Such rejections are considered proper and are upheld.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Walker does not show the claimed language of claim 5 since element #58 does not correspond geometrically) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant does not further define the geometry or shape of such a lip edge, where element #58 of Walker extends in the opposite direction from a back rest edge and at 90 degrees from the base edge and thus meets such limitations as defined.
Regarding Applicant’s arguments that Austin fails to disclose front and back panels as defined, as previously defined and understood in the present specification, a solid bench support stay can be considered to form front and back panels as defined and thus meets such limitations as presently defined. Though Applicant amended claims 9 and 12 to remove such solid support limitations as previously interpreted and used by the Examiner, such removal does not change how such front and back panels of claims 1 and 11 can be interpreted. Claims 1 and 11 have not been amended to include a hollow interior and thus claims 1 and 11 are considered to be met by Austin as previously and presently rejected. Furthermore, Applicant makes the same arguments with respect to Austin in view of Boydston as was done with Weisse in view of Boydston and such arguments are also considered unpersuasive since Boydston is again used to show the obviousness of forming a back rest edge at a certain angle in order to form a comfortable back rest for users.
Regarding Applicant’s arguments that modifying Austin in view of Boydston and Joung “would necessarily alter the functionality of each of the references,” Austin is only modified in view of the secondary references in order to meet the specific angle ranges as presently defined, where such angles would not change the functionality of the bench of Austin but instead would make of ra more comfortable seating arrangement for a user. The rejections are considered proper and are upheld.
Applicant does not argue the specifics of the rejection of claim 19. Since Georgiadis et al. in view of White et al. is considered to meet each and every feature of the claimed invention, such a claim is considered obvious in view of such prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635